Citation Nr: 1241166	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-36 868 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran served on active military duty from March 1989 to July 1989, September 1989 to November 1989, and November 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision which granted the Veteran service connection for PTSD, and assigned an initial 50 percent disability rating effective July 22, 2009.  

As the appeal of the Veteran's claim for an initial rating in excess of 50 percent for PTSD emanates from the Veteran's disagreement with the initial 50 percent rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran clearly raised the matter of unemployability during the pendency of his claim for an increased evaluation for service-connected PTSD.  In July 2010, the Regional Office (RO) denied the Veteran's claim for TDIU, finding the Veteran's service-connected disability did not meet the rating requirements for TDIU.  However, since this denial, the issue of the Veteran's unemployability was again raised by the Veteran's representative in the September 2010 Substantive Appeal filed in lieu of the Department of Veterans Affairs (VA) Form 9, as well in correspondence dated June 2011.  Therefore, as the issue of TDIU has been raised since the most recent denial, the Board finds this issue must be adjudicated in accordance with Rice.  See, 22 Vet. App. 447. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board notes that, subsequent to the statement of the case, the Veteran submitted additional pertinent evidence, namely a March 2012 Social Security Administration (SSA) Disability Benefits Notice of Award and a December 2011 mental health assessment addressed to the SSA, which were not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  Specifically, the Veteran's representative indicated in an April 2012 statement that the Veteran did not want to waive RO consideration.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c)(2012) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  As this issue is being remanded to allow the RO to review the additional evidence, the Board will take this opportunity to request any additional development deemed necessary.  

Specifically, the law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran's PTSD was last examined for VA compensation purposes in October 2009, approximately 3 years ago.  Since then, the Veteran has submitted statements contending that his PTSD has caused a total industrial, as well as social, impairment.  Specifically, the Veteran asserted that he has stopped working since the most recent examination, because he can no longer tolerate working due to the severity of his PTSD symptoms, and that he rarely leaves the house.  As such, VA is required to afford him a contemporaneous VA examination, to assess the current nature, extent and severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board must remand this claim to afford the Veteran a VA examination. 

With regard to the Veteran's claim for TDIU, the Veteran has alleged unemployability as a result of his service-connected PTSD.  There is no medical opinion of record regarding the current effects of this disability on his employability.  As such, upon examination, the examiner should provide an opinion as to whether the Veteran is precluded solely by reason of his service-connected disability from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  

Additionally, the record suggests the Veteran has continued to receive treatment at the VA Medical Center in Topeka, Kansas for his PTSD.  However, relevant VA treatment records, dated since March 2010 have not been associated with the claims folder, either physically or electronically.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  Upon remand, the RO should obtain all relevant VA treatment records from March 2010 to the present.

Further, during the October 2009 VA examination, the Veteran reported that he was hospitalized at the Stormont-Vail Health Care Center in July 2009 as a result of an overdose and possible suicide attempt.  The Veteran also reported during this examination that he was treated at the Menninger Clinic for obsessive compulsive disorder.  The treatment records from the Stormont-Vail Health Care Center and Menninger Clinic have not been made part of the record.  Upon remand, the RO should obtain these records.  

Finally, the Board notes that the Veteran's representative attached a copy of the SSA Notice of Award to his most recent correspondence.  However, the claims file contains no copies of any such SSA records.  As the duty to assist extends to obtaining SSA disability records where they may be relevant to the issue under consideration, the RO should obtain the Veteran's SSA disability records upon remand.  See 38 C.F.R. § 3.159(c) (2).
Accordingly, the case is REMANDED for the following action:

1. The RO must obtain copies of all relevant VA treatment records dated from March 2010 to the present.  Such records must either be printed and associated with the Veteran's paper claims file or uploaded into the Veteran's electronic file contained in the Virtual VA system.

2. The RO must contact SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim for SSA disability benefits.  Such records must either be printed and associated with the Veteran's paper claims file or uploaded into the Veteran's electronic file contained in the Virtual VA system.

3. The RO must send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any relevant medical records from the Veteran's treatment at both the Stormont-Vail Health Care Center, dated 2009 and Menninger Clinic, dated 2000.  Associate any records received, including negative responses, with the claims file.  Such records must either be printed and associated with the Veteran's paper claims file or uploaded into the Veteran's electronic file contained in the Virtual VA system.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts must be associated with the claims file.

4. Thereafter, the RO must schedule the Veteran for a VA psychiatric examination to evaluate the nature and severity of his service-connected PTSD.  The Veteran's complete VA claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Based on the medical findings and a review of the claims file, the examiner should address the level of social and occupational impairment attributable to the Veteran's service-connected PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other nonservice-connected psychiatric disorder, the examiner should state this in the report.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any nonservice-connected psychiatric disorder.

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner should conduct a thorough review of the medical evidence of record and, to the extent possible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD.  Specifically, the examiner should formulate a medical opinion as to whether the Veteran's current symptomatology has increased in severity since the October 2009 VA examination.  The examiner should also opine as to the Veteran's ability to obtain gainful employment due to his service-connected PTSD.  Specifically, the examiner should opine whether the Veteran is precluded solely by reason of his service-connected PTSD from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected PTSD should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should not be considered in this determination.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" The purpose of this remand is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  38 C.F.R. § 4.1 (2012).
5. When the development requested has been completed, the case must be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this remand is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


